DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 3-22
Claims amended: 3
Claims cancelled: 1-2
New claims: 4-22

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 07/26/21, regarding cited references Kallai and Richardson both fail to disclose the amended claims.
Examiner agree.
However, upon further consideration, a new ground(s) of rejection is made in view of the following.

Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent 
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

Claims 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10097902 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patet since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 3, (10, 17 similarly) claim: A method  comprising the  connecting, using a media redirection hardware adapter comprising a processor, and a memory, a first speaker at a first position in a location, a second speaker at a second position in the location, and a mobile device receiving audio content from an audio source, wherein the received audio content comprises a first set of one or more audio channels; separating the received audio content into a second set of two or more audio channels including both a first channel for the first speaker and a second channel for the second speaker, wherein the second set of two or more audio channels includes more audio channels than the first set of one or more audio channels; determining positional audio, from the received audio content, for both the first speaker and the second speaker based on the first position and the second position in the location; and providing the positional audio, from the received audio content, to the first speaker over the first channel and to the second speaker over the second channel.  On the other hand, U.S. Patent No. 10097902 Claim 1 (8, 16 similarly) claim: A media computing 
operating system comprising programming instructions stored in the memory and operating on the processor and configured to: receive audio input streams from a plurality of audio input devices;  analyze at least a portion of the received audio input streams;  produce a position model describing the relative locations of each at least a portion of the plurality of audio input devices, the position model being based at least in part on at least a portion of the analysis;  and direct operation of the audio controller based at least in part on the position model. For that reason, Application's Claim(s) 3, 10, 17 and Patented Claim(s) 1, 8, 16 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim(s) 3, 10, 17 of the instant application is fully encompassed by the combination of Claim(s) 1, 8, 16. Allowance of application claims 3, 10, 17 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claim(s) 1, 8, 16. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer


Allowable Subject Matter
Claims 3-22 can be allowed if the obviousness double patent rejection can be overcome.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RONG LE/Primary Examiner, Art Unit 2421